EXHIBIT 10.07
FIRST AMENDMENT OF
EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT OF EMPLOYMENT AGREEMENT (the “Agreement”) is made effective
this 20th day of November, 2008 (“Effective Date”) between The National Bank of
Indianapolis Corporation (the “Bank”) and Philip B. Roby, a resident of Indiana
(the “Executive”).
WHEREAS, the Bank and the Executive entered into that certain Employment
Agreement originally dated December 15, 2005 (the “Employment Agreement”), which
Employment Agreement is currently in full force and effect; and
WHEREAS, the Bank has determined that the Employment Agreement is subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
should be amended to comply with the requirements of Code Section 409A; and
WHEREAS, counsel has prepared, and the Bank has reviewed and approved for
adoption, this Amendment to give effect to, and to carry out the intentions of,
the foregoing recital;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Bank and the Executive agree to amend the Agreement by
adding a new Section 4(j) to read as follows:
“(j) Delay of Payment in Certain Circumstances. Notwithstanding the foregoing
provisions of this Section, all amounts under this Agreement that (i) are
payable to the Executive due to the Executive’s Separation from Service, as
described in Treasury Regulation §1.409A-1(h), for a reason other than the
Executive’s death, (ii) are payable at a time when the Executive is a “Specified
Employee” as defined in Treasury Regulation §1.409A-1(i), and (iii) provide for
a “deferral of compensation” as defined in Treasury Regulation §1.409A-1(b)
under Sections 4(c), 4(d), 4(h) and 4(i), shall be suspended for six (6) months
following such Separation from Service. The Executive shall receive a lump sum
payment of the amounts so suspended on the first day following the six-month
suspension period.”
IN WITNESS WHEREOF, the Bank, by its duly authorized officer, and the Executive
have executed this First Amendment of the Employment Agreement effective this
20th day of November, 2008.

 

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT is made and entered into by and between The National
Bank of Indianapolis Corporation (the “Company”) and Philip B. Roby (the
“Executive”).
WHEREAS, the Company desires to assure continuity of its management, to enable
its executives to devote their full attention to management responsibilities and
to help the Board of Directors assess options and advise as to the best interest
of the Company and its shareholders without being influenced by the
uncertainties of their own situations, and to demonstrate to its executives the
interests of the Company in their well-being and fair treatment upon the
occurrence of certain specified events of termination of Executive’s employment
by the Company; and
WHEREAS, to that end, the Company desires to assure the Executive that he will
receive certain benefits upon the occurrence of certain specified events of
termination of Executive’s employment by the Company.
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Executive and the Company agree as follows:
1. Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:
“Agreement” shall mean this Employment Agreement, dated as of December 15, 2005,
by and between The National Bank of Indianapolis Corporation and Philip B. Roby.
“Bonus Amount” shall mean the annual bonus earned by Executive from the Company
during the last completed fiscal year of the Company immediately preceding
Executive’s Termination Date (annualized in the event Executive was not employed
by the Company for the whole of any such fiscal year).
“Cause” shall mean (i) action by the Executive involving willful misconduct or
gross negligence materially injurious to the Company, (ii) the written
requirement or direction of a federal or state regulatory agency having
jurisdiction over the Company, (iii) conviction of the Executive of the
commission of any criminal offense involving dishonesty or breach of trust, or
(iv) any intentional breach by the Executive of a material term, condition or
covenant of this Agreement.

 

2



--------------------------------------------------------------------------------



 



“Change of Control” shall mean (i) any merger, tender offer, consolidation or
sale of substantially all of the assets of the Company, or related series of
such events, as a result of which: (A) shareholders of the Company immediately
prior to such event hold less than 50% of the outstanding voting securities of
the Company or its survivor or successor immediately after such event;
(B) persons holding less than 25% of such securities before such event own more
than 50% of such securities after such event; or (C) persons constituting a
majority of the Board of Directors were not directors of the Company for at
least 24 preceding months; (ii) any sale, lease, exchange, transfer, or other
disposition of all or any substantial part of the assets of the Company; or
(iii) any acquisition by any person or entity, directly or indirectly, of the
beneficial ownership of 40% or more of the outstanding voting stock of the
Company, excluding acquisitions by individuals or entities who at the date of
this Agreement were either a Director of the Company or the beneficial owner
(either directly or indirectly) of 10% or more of the voting securities of the
Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Company” shall mean The National Bank of Indianapolis Corporation, and all
subsidiaries and affiliates thereof.
“Company and its agents” shall have the meaning set forth in Section 11(b).
“Confidential Information” shall have the meaning set forth in Section 8(c).
“Disability” means termination of Executive’s employment by the Company due to
Executive’s absence from Executive’s duties with the Company on a full-time
basis for at least one hundred eighty (180) consecutive days as a result of
Executive’s incapacity due to physical or mental illness.
“Executive” shall mean Philip B. Roby.
“Executive’s 65th Birthday” shall mean February 20, 2008.
“Good Reason” shall mean (i) without the consent of the Executive, any change in
the duties or responsibilities of Executive that is inconsistent in any material
and adverse respect with Executive’s positions, duties, responsibilities or
status with the Company as of the date of this Agreement or a substantial
reduction of his duties or responsibilities; (ii) a reduction by the Company in
the compensation (exclusive of bonus payments) or benefits of the Executive in
effect as of the date hereof; (iii) any failure to include the Executive in any
incentive, bonus or benefit plans as may be offered by the Company from time to
time to other similarly situated employees; or (iv) a requirement that without
the consent of the Executive, the Executive be based anywhere other than within
fifty (50) miles from his personal residence, except for required travel
pertaining to the Company’s business in accordance with the Company’s management
practices in effect from time to time.

 

3



--------------------------------------------------------------------------------



 



“Notice of Termination” shall have the meaning set forth in Section 5.
“Restrictive Covenant” shall have the meaning set forth in Section 10.
“Retirement” shall mean the written election by the Executive to terminate his
employment relationship with the Company in accordance with the retirement
policies and procedures of the Company in effect from time to time, whether
formal or informal.
“Term” shall have the meaning set forth in Section 2.
“Termination Date” shall mean the earlier of the date on which the Notice of
Termination is given by the Executive, or the date set forth as the Termination
Date in the Notice of Termination given by the Company.
2. Term. The term (the “Term”) of this Agreement shall begin on the date hereof
and shall continue until the earlier of (i) the date upon which the Executive’s
employment with the Company terminates, or (ii) the Executive’s 65th birthday.
3. Termination of Employment; Resignation of Officer and Director Positions. The
Executive shall be relieved of any responsibilities with the Company, and his
employment relationship with the Company will cease and terminate, effective
upon the Termination Date. The Executive resigns any and all officer, director
and other positions with the Company effective upon the Termination Date.
4. Severance Benefit.
(a) Termination of Executive’s Employment by Company. Subject to the receipt of
the Release contemplated by Section 11 hereof and the expiration of any
applicable waiting periods, and unless otherwise provided in Section 4(h), the
Company shall provide the Executive with the benefits set forth in this
Section 4 upon any termination of the Executive’s employment which occurs during
the Term for any reason except the following:

  (i)  
by the Company for Cause;
    (ii)  
by the Company for Disability;
    (iii)  
Retirement by the Executive;
    (iv)  
Resignation or termination of employment by the Executive, unless such
resignation or termination of employment is for Good Reason; or
    (v)  
Death of the Executive.

 

4



--------------------------------------------------------------------------------



 



(b) Termination of Executive’s Employment by Executive for Good Reason. Subject
to the receipt of the Release contemplated by Section 11 hereof and the
expiration of any applicable waiting periods, and unless otherwise provided in
Section 4(h), the Company shall provide the Executive with the benefits set
forth in this Section 4 upon any termination by the Executive of his employment
for Good Reason which occurs during the Term.
(c) Payment. Any amounts due to Executive pursuant to Section 4 shall be paid in
one lump sum within twenty business days following receipt by the Company of the
Release contemplated by Section 11 hereof and the expiration of any applicable
waiting periods. If the Executive is entitled to a payment pursuant to
Section 4(a) or Section 4(b), then the Company shall pay to the Executive in
cash or cash equivalent funds an amount equal to:

  (i)  
the sum of:
       
(A) Executive’s base salary through the Termination Date and any bonus amounts
that have become payable, to the extent not theretofore paid or deferred;
       
(B) a pro rata portion of Executive’s annual bonus for the fiscal year in which
Executive’s Termination Date occurs (reduced by any amounts previously paid for
the fiscal year in which Executive’s Termination Date occurs). For purposes of
this Agreement, this amount shall be equal to the Bonus Amount multiplied by a
fraction, the numerator of which is the number of days in the fiscal year in
which the Termination Date occurs through the Termination Date and the
denominator of which is three hundred sixty-five (365); and
       
(C) any accrued vacation pay, but only to the extent not already paid;
       
plus
    (ii)  
the sum of (A) two times Executive’s highest annual rate of base salary during
the twelve-month period immediately prior to Executive’s Termination Date,
(B) two times Executive’s Bonus Amount, and (C) two times the highest amount
shown in the “All Other Compensation” column of the Summary Compensation Table
set forth in the Company’s most recent proxy statement as filed with the
Securities and Exchange Commission; provided, however, that if Executive’s
Termination Date is within two years of Executive’s 65th Birthday, such sum
shall be multiplied by a fraction, the numerator of which is equal to the number
of full months from the Termination Date to Executive’s 65th Birthday, and the
denominator of which is equal to 24.

 

5



--------------------------------------------------------------------------------



 



(d) Insurance Coverage. If Executive is entitled to payments pursuant to
Section 4, then for the two year period following termination of employment, the
Company will maintain in full force and effect for the continued benefit of
Executive each employee welfare benefit plan and each employee pension benefit
plan (as such terms are defined in the Employee Retirement Income Security Act
of 1974, as amended) in which Executive was entitled to participate immediately
prior to the date of his termination, unless an essentially equivalent and no
less favorable benefit is provided by a subsequent employer of the Company. If
the terms of any employee welfare benefit plan or employee pension benefit plan
of the Company do not permit continued participation by Executive, the Company
will arrange to provide to Executive a benefit substantially similar to, and no
less favorable than, the benefit he was entitled to receive under such plan at
the end of the period of coverage.
(e) SERP Accrual. Within twenty days following receipt by the Company of the
Release contemplated by Section 11 hereof and the expiration of any applicable
waiting periods, the Company shall provide Executive with two additional years
of service credit under all non-qualified retirement plans and excess benefit
plans in which the Executive participated as of his Termination Date; provided,
however, that if Executive’s Termination Date is within two years of Executive’s
65th Birthday, the Company shall continue to provide Executive with the
additional service credit described in this Section 4(e) only for the number of
full months equal to the difference between Executive’s Termination Date and the
Executive’s 65th Birthday.
(f) Withholding Taxes. The Company may withhold from all payments due to
Executive (or his beneficiary or estate) hereunder all taxes that, by applicable
federal, state, local or other law, the Company is required to withhold
therefrom.
(g) Other Employee Benefits. Any benefits (other than severance) payable to the
Executive due to the termination of his employment shall be paid to the
Executive in accordance with the benefit payment provisions of the applicable
employee benefit plan.
(h) Change in Control. If (i) during the twelve month period following a Change
of Control, the Executive’s employment is terminated by the Company for any
reason other than Cause or, (ii) during the ninety day period following a Change
of Control, the Executive’s employment is terminated by the Executive for any
reason other than death or Disability, and subject in each instance to the
receipt of the Release contemplated by Section 11 hereof and the expiration of
any applicable waiting periods, in lieu of the payments, if any, which Executive
may otherwise be entitled pursuant to Section 4(c) above, Executive shall be
paid an amount equal to the product of 2.99 times Executive’s “base amount” as
defined in Section 280G(b) (3) of the Internal Revenue Code of 1986, as amended
(the “Code”) and any proposed or final regulations thereunder. Said sum shall be
paid in one lump sum within twenty business days following receipt by the
Company of the Release contemplated by Section 11 hereof and the expiration of
any applicable waiting periods. Such payment shall be in lieu of any other
future payments which Executive would be otherwise entitled to receive under
this Agreement. In addition, the Company shall extend the two year period during
which it will provide certain benefits to Executive pursuant to Section 4(d) for
an additional year.

 

6



--------------------------------------------------------------------------------



 



  (i)  
Gross-Up Payment.
    (A)  
In the event it shall be determined that any payment, benefit or distribution
(or combination thereof) by the Company or one or more trusts established by the
Company for the benefit of its employees, to or for the benefit of Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement, or otherwise) (a “Payment”) is subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, hereinafter collectively referred to as the “Excise
Tax”), Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and the Excise Tax imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 4(i), if it shall be determined that Executive is entitled to a Gross-Up
Payment, but that the Payment does not exceed 110% of the greatest amount that
could be paid to Executive without giving rise to any Excise Tax (the “Safe
Harbor Amount”), then no Gross-Up Payment shall be made to Executive and the
amounts payable under this Agreement shall be reduced so that the Payment, in
the aggregate, is reduced to the Safe Harbor Amount. The reduction of the
amounts payable hereunder, if applicable, shall be made by first reducing the
payments under Section 4(h).
    (B)  
All determinations required to be made under this Section 4(i), including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by an independent accounting firm selected by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and Executive within ten business days of the receipt of notice from
Executive that there has been a Payment, or such earlier time as is requested by
the Company; provided that for purposes of determining the amount of any
Gross-Up Payment, Executive shall be deemed to pay federal income tax at the
highest marginal rates applicable to individuals in the calendar year in which
any such Gross-Up Payment is to be made and deemed to pay state and local income
taxes at the highest effective rates applicable to individuals in the state or
locality of Executive’s residence or place of employment in the calendar year in
which any such Gross-Up Payment is to be made, net of the maximum reduction in
federal income taxes that can be obtained from deduction of such state and local
taxes, taking into account limitations applicable to individuals subject to
federal income tax at the highest marginal rates. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 4(i), shall be paid by the

 

7



--------------------------------------------------------------------------------



 



     
Company to Executive (or to the appropriate taxing authority on Executive’s
behalf) when the applicable tax is due. If the Accounting Firm determines that
no Excise Tax is payable by Executive, it shall so indicate to Executive in
writing. Any determination by the Accounting Firm shall be binding upon the
Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code, it is possible that the amount of the Gross-Up Payment
determined by the Accounting Firm to be due to (or on behalf of) Executive was
lower than the amount actually due (“Underpayment”). In the event that the
Company exhausts its remedies pursuant to Section 4(i)(C) and Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.
    (C)  
Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
any Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. Executive shall not pay such
claim prior to the expiration of the thirty day period following the date on
which it gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall (i) give the Company any
information reasonably requested by the Company relating to such claim,
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company, (iii) cooperate with the Company in
good faith in order to effectively contest such claim and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold Executive harmless, on an after-tax basis,
for any Excise Tax or income tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this
Section 4(i)(C), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such

 

8



--------------------------------------------------------------------------------



 



     
claim and may, at its sole option, either direct Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, further, that if the
Company directs Executive to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to Executive, on an interest-free
basis, and shall indemnify and hold Executive harmless, on an after-tax basis,
from any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; provided, further, that if Executive is
required to extend the statute of limitations to enable the Company to contest
such claim, Executive may limit this extension solely to such contested amount.
The Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.
    (D)  
If, after the receipt by Executive of an amount paid or advanced by the Company
pursuant to this Section 4(i), Executive becomes entitled to receive any refund
with respect to a Gross-Up Payment, Executive shall (subject to the Company’s
complying with the requirements of Section 4(i)(C)) promptly pay to the Company
the amount of such refund received (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by Executive of
an amount advanced by the Company pursuant to Section 4(i)(C), a determination
is made that Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of the Gross-Up Payment required to be paid.

5. Notice of Termination. Any termination of the Executive’s employment for the
reasons set forth in Section 4(a) (except for reason of the Executive’s death)
or by the Executive for the reasons set forth in Section 4(b) shall be
communicated by written “Notice of Termination” to the other party, delivered in
a manner provided in Section 17(f) hereof. Any “Notice of Termination” given by
the Executive pursuant to Section 4(b), or given by the Company in connection
with a termination as to which the Company believes it is not obligated to
provide the Executive with the benefits set forth in Section 4, shall indicate
the specific provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
such termination.

 

9



--------------------------------------------------------------------------------



 



6. Non-Solicitation. The Executive agrees that during the Term and for a period
of two years following the termination of the Executive’s employment for any
reason, the Executive shall not, directly or indirectly, individually or
jointly, (i) solicit in any manner, seek to obtain or service, or accept the
business of any party which is a customer of the Company as of the date of the
Agreement, for banking, trust, and investment services of the type handled by
the Company, (ii) solicit in any manner, seek to obtain or service, or accept
the business of any party which was a prospective customer of the Company for
banking, trust, and investment services of the type handled by the Company,
(iii) request or advise any customers or suppliers of the Company to terminate,
reduce, limit or change their business or relationship with the Company, or
(iv) induce, request or attempt to influence any employee of the Company to
terminate his or her employment with the Company. For purposes of this
Agreement, the term “customer” shall mean a person or entity who is a customer
of the Company at the time of the Executive’s termination of employment or with
whom the Executive had direct contact on behalf of the Company at any time
during the period of the Executive’s employment with the Company. The term
“prospective customer” shall mean a person or entity who was the direct target
of sales or marketing activity by the Executive or whom the Executive knew was a
target of the Company during the one (1) year period preceding the Executive’s
termination of employment or, in the event the Executive has been employed by
the Company less than one (1) year at the Executive’s termination of employment,
during the period of the Executive’s employment with the Company.
7. Covenant Not to Compete or be Employed by Competitors.
(a) The Executive hereby understands and acknowledges that, by virtue of his
position with the Company, he obtained advantageous familiarity and personal
contacts with the Company’s customers, wherever located, and the business,
operations and affairs of the Company. Accordingly, during the term of this
Agreement and for a period of two years following the termination of the
Executive’s employment (A) which results in the payment of severance benefits
set forth in Section 4 of this Agreement or (B) by the Company for cause as
provided in Section 4(a)(i) hereof, the Executive shall not, directly or
indirectly:

  (iii)  
as owner, officer, director, stockholder, investor, proprietor, organizer, or
otherwise, engage in a trade or business competitive with that of the Company;
provided, however that the Executive is not restricted from owning less than
five percent (5%) of the outstanding securities of any class of any entity that
are listed on a national securities exchange or trade in the over-the-counter
market; or
    (iv)  
as employee, agent, representative, consultant, independent contractor, or
otherwise, perform services for or render assistance to or use or permit the
Executive’s name to be used in connection with any other business, partnership,
proprietorship, firm, or competitive entity, organization, or corporation, which
services or assistance are competitive with the business, products, or services
of the Company.

(b) The restrictions contained in this paragraph upon the activities of the
Executive shall be limited to the geographic area which is a fifty (50) mile
radius from the principal office of the Executive.
(c) As of the date hereof, the Company engages in the business of banking,
trust, and investment services.

 

10



--------------------------------------------------------------------------------



 



(d) Notwithstanding the above, in the event of termination of the Executive’s
employment which occurs during the Term due to:

  (i)  
the Disability of the Executive pursuant to Section 4(a)(ii),
    (ii)  
the Retirement by the Executive pursuant to Section 4(a)(iii), or
    (iii)  
the resignation or termination of employment by the Executive (other than for
Good Reason) pursuant to Section 4(a)(iv),

the Company may, at its option, elect to pay the Executive the severance
benefits set forth in Section 4 of this Agreement and, immediately upon written
notice of such election by the Company to the Executive, the provisions of this
Section 7 shall be applicable to the Executive for a period of two years
following the termination of the Executive’s employment.
8. Confidential Information.
(a) The Executive agrees (i) that all Confidential Information is confidential
and is the property of the Company, (ii) not to disclose or give possession of
any Confidential Information to any person except authorized representatives of
the Company, (iii) not to directly or indirectly use any Confidential
Information (A) to compete against the Company, or (B) for the Executive’s own
benefit or for the benefit of any person other than the Company, and (iv) to
promptly return to the Company following the termination of the Executive’s
employment, at the Company’s main office, all Confidential Information and other
property of the Company, including but not limited to, computers, computer
disks, electronic data without regard to the means of storage, credit cards,
identification cards, badges, keys, and any other physical or personal property
belonging to the Company, and any copies, duplicates, reproductions or excerpts
of any of the foregoing, even if down loaded or copied to the Executive’s
personal computer, personal data assistant or other mechanism used for storing
information. This Section 6 shall not preclude the Executive from disclosure or
use of information known generally in the public domain other than through a
breach of this Agreement or from disclosure required by law or court order.
(b) The Executive understands, acknowledges and agrees that, during the course
of his employment with the Company, he gained and will continue to gain, as a
key employee of the Company, substantial information regarding and competitive
knowledge of and familiarity with Confidential Information of the Company and
that if the Confidential Information were disclosed or the Executive engaged in
competition against the Company, the Company would suffer irreparable damage and
injury. The Confidential Information derives substantial economic value, among
other reasons, from not being known or readily ascertainable by proper means by
others who could obtain economic value from its disclosure. The Executive
acknowledges and agrees that the Company uses reasonable means to maintain the
secrecy of the Confidential Information.

 

11



--------------------------------------------------------------------------------



 



(c) For purposes of this Agreement, the term “Confidential Information” means
any and all (a) materials, records, data, documents, writings and information
(whether printed, computerized, on disk or otherwise) relating or referring in
any manner to the business, operations, affairs, policies, strategies,
techniques, products, product developments or customers of the Company which are
not generally known or available to the business, trade or industry of the
Company or individuals who work therein or which are not otherwise in the public
domain, in either case not through a breach of this Agreement, and (b) trade
secrets of the Company (as defined in Indiana Code 24-2-3-2, as amended, or any
successor statute).
9. Remedies.
(a) The Executive agrees that the Company will suffer irreparable damage and
injury and will not have an adequate remedy at law in the event of any breach by
the Executive of any provision of the Restrictive Covenants (as defined below in
Section 10 hereof). Accordingly, in the event of a breach or of a threatened or
attempted breach by the Executive of the Restrictive Covenants, in addition to
all other remedies to which the Company is entitled under law, in equity, or
otherwise, the Company shall be entitled to seek injunctive relief and no bond
or other security shall be required in that connection. The Executive
acknowledges and agrees that in the event of termination of this Agreement for
any reason whatsoever, the Executive can obtain other engagements or employment
of a kind and nature similar to that performed for the Company and that the
issuance of an injunction to enforce the provisions of the Restrictive Covenants
will not prevent the Executive from earning a livelihood. The Restrictive
Covenants are essential terms and conditions to the Company entering into this
Agreement, and shall be construed as independent of any other provision in this
Agreement, or any other agreement between the Executive and the Company. The
existence of any claim or cause of action the Executive has against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the Restrictive Covenants.
(b) Notwithstanding any other provision of this Agreement or any written
agreement between Executive and Company, if after Executive’s termination of
employment he violates any provision of Sections 6, 7 or 8 of this Agreement, as
determined by the Board of Directors of The National Bank of Indianapolis
Corporation in its sole discretion, Executive, his permitted assigns, or his
executors, administrators, representatives, heirs, disbributees, devisees, or
legatees (the Beneficiary), as the case may be, must repay to the Company any
payments made to Executive pursuant to this Agreement. If the Board of Directors
of The National Bank of Indianapolis Corporation makes such determination, it
will notify Executive, his permitted assigns, or the Beneficiary, and, within
30 days of receipt of such notice, Executive, his permitted assigns, or the
Beneficiary, as the case may be, will repay such benefit to The National Bank of
Indianapolis Corporation.
10. Periods of Noncompliance and Reasonableness of Periods. The restrictions and
covenants contained in Sections 6 and 7 hereof (the “Restrictive Covenants”)
shall be deemed not to run during all periods of noncompliance, the intention of
the parties hereto being to have such restrictions and covenants apply for the
full periods specified in Sections 6 and 7 hereof following the termination of
the Executive’s employment with the Company. The Company and the Executive
acknowledge and agree that the restrictions and covenants contained in
Sections 6 and 7 hereof are reasonable in view of the nature of the business in
which the Company is engaged and the Executive’s advantageous knowledge of and
familiarity with the business, operations, affairs and customers of the Company.
Notwithstanding anything contained herein to the contrary, if the scope of any
restriction or covenant contained in Sections 6 and 7 hereof is found by a court
of competent jurisdiction to be too broad to permit enforcement of such
restriction or covenant to its full extent, then such restriction or covenant
shall be enforced to the maximum extent permitted by law.

 

12



--------------------------------------------------------------------------------



 



11. Release.
(a) For and in consideration of the foregoing covenants and promises made by the
Company, and the performance of such covenants and promises, the sufficiency of
which is hereby acknowledged, the Executive agrees to release the Company prior
to the receipt of any benefits under Section 4 hereof by the Executive. Such
release to be substantially in the form attached hereto as Exhibit A.
(b) The “Company and its agents,” as used in this Agreement, means the Company,
its subsidiaries, affiliated, or related corporations or associations, their
predecessors, successors and assigns, and the directors, officers, managers,
supervisors, employees, representatives, servants, agents and attorneys of the
entities above described, and all persons acting, through, under or in concert
with any of them.
12. No Reliance. The Executive represents and acknowledges that in executing
this Agreement, he does not rely and has not relied upon any representation or
statement by the Company and its agents, other than the statements which are
contained within this Agreement.
13. No Admissions. This Agreement shall not in any way be construed as an
admission by the Company and its agents of any acts of discrimination or other
improper conduct whatsoever against the Executive or any other person, and the
Company specifically disclaims any liability to or discrimination against the
Executive or any other person on the part of itself, its employees or its
agents.
14. Suspensions. If Executive is suspended and/or temporarily prohibited from
participating in the conduct of Company’s affairs by a notice served under
section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §
1818(e)(3) and (g)(1)), Company’s obligations under this Agreement shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, Company shall (i) pay Executive all
or part of the compensation withheld while its obligations under this Agreement
were suspended and (ii) reinstate (in whole or in part) any of its obligations
which were suspended.
15. Removal. If Executive is removed and/or permanently prohibited from
participating in the conduct of Company’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §
1818(e)(4) or (g)(1)), all obligations of Company under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.

 

13



--------------------------------------------------------------------------------



 



16. Regulatory Oversight.
(a) All obligations under this Agreement may be terminated except to the extent
determined that the continuation of the Agreement is necessary for the continued
operation of Company by order of any state or federal banking regulatory agency
with supervision of the Company, unless stayed by appropriate proceedings, and
Company shall be under no obligation to perform any of its obligations hereunder
if it is informed in writing by any state or federal banking regulatory agency
with supervision of the Company that performance of its obligations would
constitute an unsafe or unsound banking practice.
(b) If Company is in default (as defined in section 3(x)(1) of the Federal
Deposit Insurance Act), all obligations under this Agreement shall terminate as
of the date of default, but this provision shall not affect any vested rights of
the parties.
(c) Notwithstanding anything herein to the contrary, any payments made to
Executive pursuant to the Agreement, or otherwise, shall be subject to and
conditional upon compliance with 12 USC §1828(k) and any regulation promulgated
thereunder.
17. Miscellaneous.
(a) Further Assurances. Each of the parties hereto shall do, execute,
acknowledge, and deliver or cause to be done, executed, acknowledged, and
delivered at any time and from time to time upon the request of any other
parties hereto, all such further acts, documents, and instruments as may be
reasonably required to effect any of the transactions contemplated by this
Agreement.
(b) Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that neither party hereto may assign this Agreement
without the prior written consent of the other party. Notwithstanding the
foregoing, this Agreement may be assigned, without the prior consent of the
Executive to a successor of the Company (and the Executive hereby consents to
the assignment of the Restrictive Covenants under this Agreement to a purchaser
of all or substantially all of the assets of the Company or a transferee, by
merger or otherwise, of all or substantially all of the businesses and assets of
the Company) and, upon the Executive’s death, this Agreement shall inure to the
benefit of and be enforceable by and against the Executive’s executors,
administrators, representatives, heirs, distributees, devisees, and legatees,
and all amounts payable to Executive hereunder shall be paid to such persons or
the estate of the Executive.
(c) Waiver; Amendment. No provision or obligation of this Agreement may be
waived or discharged unless such waiver or discharge is agreed to in writing and
signed by the Company and the Executive. The waiver by any party hereto of a
breach of or noncompliance with any provision of this Agreement shall not
operate or be construed as a continuing waiver or a waiver of any other or
subsequent breach or noncompliance hereunder. Except as expressly provided
otherwise herein, this Agreement may be amended, modified, or supplemented only
by a written agreement executed by the Company and the Executive.

 

14



--------------------------------------------------------------------------------



 



(d) Headings. The headings in this Agreement have been inserted solely for ease
of reference and shall not be considered in the interpretation, construction, or
enforcement of this Agreement.
(e) Severability. All provisions of this Agreement are severable from one
another, and the unenforceability or invalidity of any provision of this
Agreement shall not affect the validity or enforceability of the remaining
provisions of this Agreement; provided, however, that should any judicial body
interpreting this Agreement deem any provision to be unreasonably broad in time,
territory, scope, or otherwise, the parties intend for the judicial body, to the
greatest extent possible, to reduce the breadth of the provision to the maximum
legally allowable parameters rather than deeming such provision totally
unenforceable or invalid.
(f) Notice. Any notice, request, instruction, or other document to be given
hereunder to any party shall be in writing and delivered by hand, telegram,
facsimile transmission, registered or certified United States mail, return
receipt requested, or other form of receipted delivery, with all expenses of
delivery prepaid, as follows:

     
If to Executive:
  If to the Company:
 
   
Philip B. Roby
  The National Bank of Indianapolis Corporation
107 N. Pennsylvania Street
  107 N. Pennsylvania Street
Suite 700
  Indianapolis, Indiana 46204
Indianapolis, Indiana 46204
  ATTENTION: Board of Directors

(g) No Counterparts. This Agreement may not be executed in counterparts.
(h) Governing Law; Jurisdiction; Venue; Waiver of Jury Trial. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Indiana, without reference to the choice of law principles or rules thereof. The
parties hereto irrevocably consent to the jurisdiction and venue of the state
court for the State of Indiana located in Indianapolis, Indiana, or the Federal
District Court for the Southern District of Indiana, Indianapolis Division,
located in Marion County, Indiana, and agree that all actions, proceedings,
litigation, disputes, or claims relating to or arising out of this Agreement
shall be brought and tried only in such courts. EACH OF THE PARTIES WAIVES ANY
RIGHTS THAT IT MAY HAVE TO BRING A CAUSE OF ACTION IN ANY COURT OR IN ANY
PROCEEDING INVOLVING A JURY TO THE MAXIMUM EXTENT PERMITTED BY LAW.
(i) Entire Agreement. This Agreement constitutes the entire and sole agreement
between the Company and the Executive with respect to the termination of the
Executive’s employment and there are no other agreements or understanding either
written or oral with respect thereto.

 

15



--------------------------------------------------------------------------------



 



(j) Construction. The rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Whenever in this Agreement a singular word is
used, it also shall include the plural wherever required by the context and
vice-versa. All reference to the masculine, feminine, or neuter genders shall
include any other gender, as the context requires.
(k) Attorneys’ Fees. The prevailing party shall be entitled to reasonable costs
and expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) in connection with any legal action to interpret or enforce any
provision of this Agreement or for any breach of this Agreement.
(l) Review and Consultation. The Company and the Executive hereby acknowledge
and agree that each (i) has read this Agreement in its entirety prior to
executing it, (ii) understands the provisions and effects of this Agreement,
(iii) has consulted with such attorneys, accountants, and financial and other
advisors as it or he has deemed appropriate in connection with their respective
execution of this Agreement, and (iv) has executed this Agreement voluntarily.
THE EXECUTIVE HEREBY UNDERSTANDS, ACKNOWLEDGES, AND AGREES THAT THIS AGREEMENT
HAS BEEN PREPARED BY COUNSEL TO THE COMPANY AND THAT HE HAS NOT RECEIVED ANY
ADVICE, COUNSEL, OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT FROM THE
COMPANY OR ITS COUNSEL.
(m) Taxes. All federal, state, local, and other taxes (including, without
limitation, interest, fines, and penalties) imposed upon the Executive under
applicable law by virtue of or relating to the transactions and the payments to
the Executive contemplated by this Agreement and any of plans shall be paid by
the Executive.
(n) Scope of Agreement. Nothing in this Agreement shall be deemed to entitle
Executive to continued employment with the Company or its subsidiaries.
(o) Employment with Subsidiaries. Employment with the Company for purposes of
this Agreement shall include employment with any subsidiary.
18. Modification by Court. If any of the provisions of Sections 6 or 7 of this
Agreement are held to be unenforceable because of the scope, duration or area of
applicability, the court making such determination shall have the power to
modify the provisions, covenants, and promises contained in Sections 6 and 7 so
as to make them reasonable in scope, duration, and area, and such provisions
shall be applied by the court as modified.
*************************************************

 

16



--------------------------------------------------------------------------------



 



              PHILIP B. ROBY        
 
            /s/ Philip B. Roby   December 15, 2005               Philip B. Roby
  DATE    
 
            THE NATIONAL BANK OF INDIANAPOLIS CORPORATION    
 
           
By:
  /s/ Michael S. Maurer   December 15, 2005    
 
 
 
Michael S. Maurer, Chairman  
 
DATE    

 

17



--------------------------------------------------------------------------------



 



Exhibit A
NOTICE
Various local, state, and federal laws prohibit employment discrimination based
on age, sex, race, color, national origin, religion, handicap, or veteran
status. These laws are enforced through the Equal Employment Opportunity
Commission (EEOC), the U.S. Department of Labor, the Indiana Civil Rights
Commission, and/or any other similar state entity, agency or commission. If you
feel that your decision to enter into the attached Release of All Claims was
coerced or is discriminatory, you are encouraged to speak with
                     (317-261-  _____) or other appropriate officials of The
National Bank of Indianapolis Corporation. You should also discuss the language
of this Release of All Claims with a lawyer of your own choosing. In any event,
you should thoroughly review and understand the effect of this Release of All
Claims before acting on it; therefore, please take this Release of All Claims
home and review it. You may take up to twenty-one (21) days before signing this
Release of All Claims.
This Release of All Claims was presented to Philip B. Roby on
                                        , and he has until
                                         to consider this Release.

         
Acknowledged by:
       
 
       
 
  Full Name   Date

     
 
   
cc:
  Philip B. Roby - Personnel File
 
  The National Bank of Indianapolis Corporation — c/o Board of Directors

 

A-1



--------------------------------------------------------------------------------



 



RELEASE OF ALL CLAIMS
FOR VALUABLE CONSIDERATION, including the payment to the Executive of certain
severance benefits, which is in addition to that which the Employee is otherwise
entitled, the Executive hereby makes this Release in favor of The National Bank
of Indianapolis Corporation (including all subsidiaries and affiliates) (the
“Company”) and its agents as set forth herein.
The Executive releases, waives and discharges the Company and its agents (as
defined below) from all rights and claims arising out of the Executive’s
employment relationship with the Company that are known or might be known on the
date of the execution of this Release including but not limited to,
discrimination claims based on age, race, sex, religion, national origin,
disability, veterans status or any other claim of employment discrimination
including claims arising under The Civil Rights Act of 1866, 42 U.S.C. § 1981;
Title VII of the Civil Rights Act of 1964; the Americans with Disabilities Act;
the Age Discrimination in Employment Act of 1967; the Federal Rehabilitation Act
of 1973; the Older Workers’ Benefits Protection Act; the Employee Retirement
Income Security Act of 1974; the Indiana Civil Rights Act, the Indiana Wage
Payment and Wage Claims Acts; the Family and Medical Leave Act; the Fair Labor
Standards Act; any other federal, state or local statutes or ordinances; and any
and all tort or contract claims, including, but not limited to, breach of
contract, breach of good faith and fair dealing, infliction of emotional
distress, or wrongful termination or discharge.
The Executive further acknowledges that the Company has advised the Executive to
consult with an attorney of the Executive’s own choosing and that he has had
ample time and adequate opportunity to thoroughly discuss all aspects of this
Release with legal counsel prior to executing this Release.
The Executive agrees that the Executive is signing this Release of his own free
will and is not signing under duress.
In the event the Executive is forty (40) years of age or older, the Executive
acknowledges that the Executive has been given a period of twenty-one (21) days
to review and consider a draft of this Release in substantially the form of the
copy now being executed, and has carefully considered the terms of this Release.
The Executive understands that the Executive may use as much or all of the
twenty-one (21) day period as the Executive wishes prior to signing, and the
Executive has done so.
In the event the Executive is forty (40) years of age or older, the Executive
has been advised and understands that the Executive may revoke this Release
within seven (7) days after acceptance. ANY REVOCATION MUST BE IN WRITING AND
HAND-DELIVERED TO:
The National Bank of Indianapolis Corporation
Attn: Board of Directors
107 N. Pennsylvania Street
Indianapolis, Indiana 46204

 

1



--------------------------------------------------------------------------------



 



NO LATER THAN BY CLOSE OF BUSINESS ON THE SEVENTH (7TH) DAY FOLLOWING THE DATE
OF EXECUTION OF THIS RELEASE. THIS RELEASE IS NOT EFFECTIVE UNTIL THIS
REVOCATION PERIOD EXPIRES.
The “Company and its agents,” as used in this Release, means the Company, its
subsidiaries, affiliated, or related corporations or associations, their
predecessors, successors and assigns, and the directors, officers, managers,
supervisors, employees, representatives, servants, agents and attorneys of the
entities above described, and all persons acting, through, under or in concert
with any of them.
The Executive agrees to speak well of and refrain from voicing any criticism of
the Company and its agents. The Company agrees to refrain from providing any
information to third parties other than confirming dates of employment and job
title, unless the Executive gives the Company written authorization to release
other information or as otherwise required by law. With respect to the Company,
this restriction pertains only to official communications made by the Company’s
directors and/or officers and not to unauthorized communications by the
Company’s employees or agent. This restriction will not bar the Company from
disclosing the Release as a defense or bar to any claim made by the Executive in
derogation of this Release.
PLEASE READ CAREFULLY BEFORE SIGNING. THIS RELEASE CONTAINS A RELEASE AND
DISCHARGE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY AND ITS AGENTS
EXCEPT THOSE RELATING TO THE ENFORCEMENT OF THIS RELEASE OR THOSE ARISING AFTER
THE EFFECTIVE DATE OF THIS RELEASE.
PHILIP B. ROBY

     
 
   
Philip B. Roby
  DATE

THE NATIONAL BANK OF INDIANAPOLIS CORPORATION

         
BY:
       
 
       
 
      DATE

         
PRINTED NAME:
       
 
 
 
   
 
       
POSITION:
       
 
 
 
   

 

2